Joseph M. Rogull, an attorney, having pleaded guilty in the United States District Court, Southern District of New York, on June 25, 1946, to an indictment charging him with the crime of violating section 207 of title 18 of the United States Code (official accepting a bribe) [U. S. Grim. Code, § 117], and having filed with this court on July 3,1946, an instrument acknowledged on that date, consenting that his name be struck from the roll of attorneys and counselors at law of this court, such resignation is accepted and his name is ordered to be struck from the roll of attorneys and counselors at law. Present — Lewis, P. J., Hagarty, Johnston and Nolan, JJ.